SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 333-159577 Date of Report: July 15, 2011 ARCIS RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 37-1563401 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 4320 Eagle Point Parkway, Suite A, Birmingham Alabama (Address of principal executive offices) (Zip Code) (205) 453-9650 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition of Assets Item 2.03 Creation of a Direct Financial Obligation Item 3.02 Unregistered Sale of Equity Securities On July 15, 2011 the Registrant entered into an Amended and Restated Exchange Agreement, which replaced the Exchange Agreement dated February 7, 2011 previously reported in a Form 8-K filed on February 28, 2011.The counterparties to the Amended and Restated Exchange Agreement (the “Agreement”) are (a) the members of American Plant Services, LLC, an Alabama limited liability company (“APS”), who are Kenneth A. Flatt, Jr., Deborah K. Flatt, Trevis Lyon and James E. Goins, and (b) the shareholders of Mobile Fluid Recovery, Inc., an Ohio corporation (“MFR”), who are, in addition to APS, Clifford Briggs and David Briggs.Kenneth A. Flatt, Jr., Deborah K. Flatt and Trevis Lyon are the members of the Registrant’s Board of Directors. Pursuant to the Agreement, on July 15, 2011 the Registrant acquired all of the membership interest in APS and all of the capital stock of MFR that is not owned by APS.In exchange for those equity interests, the Registrant issued 8,800,000 shares of its common stock to the counterparties.The Registrant also issued Notes due July 15, 2012 in the aggregate amount of $500,000 to Messrs. Flatt, Lyon and Goins.The Notes bear interest at 11.25% per annum and are payable in advance of maturity out of the proceeds of any financing of four million dollars or more, or out of any net cash provided by operations. At the same time, the Registrant issued an additional one million shares of common stock to Kenneth A. Flatt. Jr. and Deborah K. Flatt to compensate them for their personal guarantees of approximately $6.0 million in debt owed by APS.To the extent that the guarantees are not released within 180 days after the closing date, the Registrant shall be obliged to issue up to one million additional shares of common stock to the Flatts, the number of shares being determined by the amount of unreleased guarantees on the 90th and 180th days after the closing date. The Agreement imposed on the Registrant a further obligations, namely to provide sufficient additional compensation to Mr. Flatt to offset any expense that he may incur by reason of a promissory note in the amount of $4.0 million that he delivered to APS (the note bearing interest at 3.5% per annum, with two percent of principal payable every three years and the balance due in fifteen years). Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Compensatory Arrangements of Certain Officers Pursuant to the terms of the Agreement, Deborah K. Flatt resigned from her position as a member of the Registrant’s Board of Directors.Subsequently, the Board elected Robert Di Marco to fill the vacancy on the Board of Directors.Mr. Di Marco is the President of Arcis Energy, Inc., a subsidiary of the Registrant.Information regarding Mr. Di Marco is available in our Annual Report on Form 10-K for the year ended December 31, 2010. Further pursuant to the terms of the Agreement, the Executive Employment Agreements of Kenneth A. Flatt, Jr., Trevis Lyon and Robert Di Marco were amended and restated.The terms of the agreements, as amended, follow: Kenneth A. Flatt, Jr.Mr. Flatt will be employed as CEO of the Registrant for a period of up to six months, until the Board of Directors appoints a replacement.Mr. Flatt shall remain as CEO of APS for a term of three years, which shall renew automatically for one year terms unless either party gives prior notice of termination.Mr. Flatt will receive a salary of $180,000 per year from the Registrant, commencing July 15, 2011, and shall also receive from APS compensation equal to the lesser of $120,000 or the net annual cash provided by the operations of APS and MFR.If the Registrant obtains $10 million in proceeds from offerings of its securities or if the Registrant reports $2.5 million in net income for a period of four consecutive quarters, Mr. Flatt’s total salary from the Registrant and APS will increase to $420,000 per year, and will increase by 5% per annum thereafter.The Company will also afford Mr. Flatt an automobile allowance of $1500 per month.The Company has granted to Mr. Flatt options to purchase 500,000 shares of its common stock at $.30 per share, which will vest in tranches over the next 26 months or will vest entirely at the end of any fiscal year in which the Company records $100 million in revenue.Upon termination of his employment by the Company, Mr. Flatt will be subject to a covenant of non-competition for one year. Trevis M. Lyon.Mr. Lyon will be employed for a term of three years, which shall renew automatically for one year terms unless either party gives prior notice of termination.For services as Chief Operations Officer of Arcis Resources, Mr. Lyon will receive a salary of $180,000 per year, commencing on July 15, 2011.If the Registrant obtains $10 million in proceeds from offerings of its securities or if the Registrant reports $2.5 million in net income for a period of four consecutive quarters, Mr. Lyon’s total salary from Registrant will increase to $240,000 per year, and will increase by 5% per annum thereafter.The Company will also afford Mr. Lyon an automobile allowance of $1500 per month.The Company has granted to Mr. Lyon options to purchase 500,000 shares of its common stock at $.30 per share, and options to purchase 500,000 shares at $.50 per share.The options will vest in tranches over the next 26 months or will vest entirely at the end of any fiscal year in which the Company records $100 million in revenue.Upon termination of his employment by the Company, Mr. Lyon will be subject to a covenant of non-competition for one year. Robert DiMarco.Mr. DiMarco will be employed for a term of three years, which shall renew automatically for one year terms unless either party gives prior notice of termination.For services as Chief Executive Officer of Arcis Energy, Mr. DiMarco will receive a salary of $180,000 per year, commencing July 15, 2011.If the Company obtains $10 million in proceeds from offerings of its securities or if the Registrant reports $2.5 million in net income for a period of four consecutive quarters, Mr. DiMarco’s salary will increase to $500,000 per year.The Company will also afford Mr. DiMarco an automobile allowance of $1500 per month.The Company has granted to Mr. DiMarco options to purchase 500,000 shares of its common stock at $.30 per share, which will vest in tranches over the next 26 months or will vest entirely at the end of any fiscal year in which the Company records $100 million in revenue.Upon termination of his employment by the Company, Mr. DiMarco will be subject to a covenant of non-competition for one year. Item 5.03Amendment to Bylaws On July 15, 2011 the Board of Directors adopted the Amended and Restated Bylaws of Arcis Resources Corporation.The amendments provide that no two offices in management may be held by members of the same family.The amendments further provide that the Chairman of the Board will be the Chief Executive Officer of the Registrant and the President will be the Chief Operating Officer of the Registrant. Item 9.01Financial Statements and Exhibits Financial Statements Financial Statements of American Plant Services, LLC and Subsidiaries for the years ended December 31, 2010 and 2009 (audited) - filed herewith. Financial Statements of American Plant Services, LLC and Subsidiaries for the six month periods ended June 30, 20110 and 2010 (unaudited) - to be filed by amendment. Pro Forma Financial Statements of Arcis Resources Corporation - to be filed by amendment. Exhibits 3-a Amended and Restated Bylaws of Arcis Resources Corporation 10-a Amended and Restated Exchange Agreement dated July 15, 2011 among Arcis Resources Corporation, the members of American Plant Services, LLC, and the shareholders of Mobile Fluid Recovery, Inc. 10-b Amended and Restated Executive Employment Agreement, amended on July 15, 2011, between Arcis Resources Corporation and Kenneth A. Flatt, Jr. 10-c Amended and Restated Executive Employment Agreement, amended on July 15, 2011, between Arcis Resources Corporation and Trevis Lyon. 10-d Amended and Restated Executive Employment Agreement, amended on July 15, 2011, between Arcis Resources Corporation and Robert Di Marco. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. Dated:July 15, 2011 Arcis Resources Corporation By: Kenneth A. Flatt, Jr. Kenneth A. Flatt, Jr. Chief Executive Officer AMERICAN PLANT SERVICES, LLC AND SUBSIDIARY TABLE OF CONTENTS PAGE FINANCIAL STATEMENTS REPORT OF INDEPENDENT AUDITOR F-1 BALANCE SHEETS F-2-3 STATEMENTS OF OPERATIONS F-4 STATEMENTS OF CHANGES IN OWNERS’ EQUITY F-5 STATEMENTS OF CASH FLOWS F-6-7 NOTES TO FINANCIAL STATEMENTS F-8-21 INDEPENDENT AUDITOR’S REPORT To the Members and Stockholders of American Plant LLC and Subsidiary We have audited the accompanying consolidated balance sheets of American Plant Services, LLC as of December 31, 2010 and 2009, and the related consolidated statements of operations, owners’ equity and cash flows for the years then ended.American Plant Services, LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of American Plant Services LLC and Subsidiary as of December 31, 2010 and 2009, and the consolidated results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company’s current liabilities exceed its current assets and received a waiver for the default of financial covenants related to certain debt obligations. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note 1. The financial statements do not include any adjustment that might result from the outcome of this uncertainty. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey March 4, 2011 F-1 AMERICAN PLANT SERVICES, LLC AND SUBSIDIARY BALANCE SHEETS DECEMBER 31, 2010 (CONSOLIDATED) AND 2009 (UNCONSOLIDATED) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $25,000 and $0 for 2010 and 2009 Prepaid expenses - Other current assets - Total current assets Property and Equipment Building Land Computer equipment Furniture and fixtures Machinery and equipment Trucks and automobiles Less: Accumulated depreciation ) ) Property and equipment, net Other Assets Loan costs, net of accumulated amortization of $30,385 and $25,119 in 2010 and 2009, Patents, net of accumulated amortization of $3,762 in 2010 - Other assets Total other assets TOTAL ASSETS $ $ F-2 AMERICAN PLANT SERVICES, LLC AND SUBSIDIARY BALANCE SHEETS – CONTINUED DECEMBER 31, 2010 (CONSOLIDATED) AND 2009 (UNCONSOLIDATED) LIABILITIES AND OWNERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Note payable Current portion of long-term debt Current portion of capital lease obligations Income tax payable - Due to related parties - Other current liabilities Total current liabilities Long-term Liabilities Long-term debt, less current portion Capital lease obligations, less current portion Deferred income taxes - Total long-term liabilities Total liabilities Owners' Equity American Plant Servies, LLC members' equity Noncontrolling interest in consolidated subsidiary - Total owners' equity TOTAL LIABILITIES AND OWNERS' EQUITY $ $ See Accompanying Notes F-3 AMERICAN PLANT SERVICES, LLC AND SUBSIDIARY STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2010 (CONSOLIDATED) AND 2009 (UNCONSOLIDATED) Sales $ $ Cost of Sales Gross Profit Operating Expenses Income From Operations Other Income (Expense) Miscellaneous income (expense) ) Interest expense ) ) Gain (loss) on sale of equipment ) Total other income (expense) ) ) Income (loss) before provision for income taxes ) Provision for Income Taxes - Net Income (Loss) ) Non-controlling Interest ) - Net Income (Loss) Attributable to American Plant Services, LLC. $ $ ) See Accompanying Notes F-4 AMERICAN PLANT SERVICES, LLC AND SUBSIDIARY STATEMENTS OF CHANGES IN OWNERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2010 (CONSOLIDATED) AND 2009 (UNCONSOLIDATED) Members' Equity Non-Controlling Interest Balance, December 31, 2008 $ $
